Citation Nr: 0422147	
Decision Date: 08/12/04    Archive Date: 08/20/04	

DOCKET NO.  03-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing before the undersigned 
in February 2004, testimony was offered, at page 15 of the 
hearing transcript, that the veteran had sought treatment for 
a panic disorder while on active duty.  He also indicated, at 
pages 14 and 17, that he had received treatment for his back 
in Shreveport, during his Reserve service from 1977 to 1980.  
At page 12 he testified that he had received treatment from a 
physician who was a neighbor and a private pilot.  He also 
testified, at pages 17, 18, and 19, that he had received 
treatment for panic disorder in 1978 or 1979 at a hospital.  
At page 18 he testified that he had received treatment from a 
private physician in Dallas.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be provided all 
required notification under the Veterans 
Claims Assistance Act of 2000 in 
accordance with any applicable legal 
precedent.

2.  The veteran should be contacted and 
requested to provide the names and 
addresses of the following:  Morehouse 
General Hospital where he had received 
treatment in 1978 or 1979, as identified 
at pages 17, 18, and 19 of the 
February 2004 hearing transcript; the 
private physician who lived near his home 
as identified at pages 11 and 12 of the 
February 2004 hearing transcript; the 
doctor in Dallas as identified at page 18 
of the February 2004 hearing transcript; 
and the Reserve unit the veteran was 
attached to from 1977 to 1980.  After 
obtaining any necessary releases, please 
attempt to obtain copies of records from 
the identified persons or entities 
relating to treatment of the veteran for 
back or psychiatric disabilities.  

3.  Request copies of the veteran's 
service psychiatric treatment records 
from the National Personnel Records 
Center.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested back disorder.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that any 
currently manifested back disability is 
related to the veteran's active service.  
If it cannot be determined whether 
currently manifested back disability is 
related to the veteran's active service, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgment, based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested psychiatric disorder.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested psychiatric 
disorder is related to the veteran's 
active service.  If it cannot be 
determined whether the currently 
manifested psychiatric disorder is 
related to the veteran's active service, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgment, based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




